    Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 1 of 24 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  Western Division

EDBQ, LLC                        )
                                 )
               Plaintiff,        )
                                 )
               v.                )                   No.
                                 )
ILLINOIS DEPARTMENT OF FINANCIAL )
AND PROFESSIONAL REGULATION;     )
BRETT BENDER, DEPUTY DIRECTOR    )
OF MEDICAL CANNABIS; and         )
AS-YET UNKNOWN JOHN DOES,        )
                                 )
               Defendants.       )


       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

     Plaintiff, EDBQ, LLC, by its attorneys, Robert M. Fagan, Ltd.

hereby submit this Complaint against Defendants. In support of the

relief requested herein, Plaintiff states as follows:

                                      INTRODUCTION

             1.     The State of Illinois, by way of Senate Bill 7,

through the Illinois           Department    of   Financial   and    Professional

Regulation ("Department"), proposed to award 75 Conditional Adult

Use Cannabis Dispensary Licenses (“Licenses”) on May 1, 2020 to

applicants        who     submitted    a   Conditional     Adult    Use   Cannabis

Dispensary License application (“Application”) with the Department

on or before January 2, 2020.

             2.     On April 30, 2020, Governor Pritzker suspended the
       Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 2 of 24 PageID #:2



awarding of these licenses to a later undetermined date and time.

                3.      On September 3, 2020, the State of Illinois, through

the Department, awarded Conditional Adult Use Cannabis Dispensary

License application scores (Scores) and proposed to award the

above-described 75 cannabis dispensary licenses collectively worth

more     than    $1,000,000,000         (billion)    dollars    to    a   group    of   21

companies, many if not most owned by politically-connected insiders.

                4.      However, on September 3, 2020, Plaintiff did not

receive      Conditional         Adult        Use   Cannabis    Dispensary        License

application score (scores). Plaintiff, to this date, has still not

been awarded a score for their application.

                5.      Although there was purportedly an open competition to

determine        eligibility      for    these      75   licenses,    the   Department

announced plans to award the 75 licenses to these 21 companies by lot

(hereafter, the "Lottery") without providing any opportunity for

administrative or judicial review for the 4,000+ applicants whom the

State     has        deemed   ineligible       to   participate      in   the   Lottery.

Furthermore, the Department never awarded the Plaintiff a score

for their application.

                6.      On September 22, 2020, in response to public outcry

over the lottery system, the Department issued a statement called

the     “Conditional          Adult     Use    Dispensing      Organization       License

Supplemental Deficiency Notice Process” (Deficiency Process). This

                                                                                         2
    Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 3 of 24 PageID #:3



deficiency        process   stated        that     the   Department     will   provide

applicants who did not received a perfect score and were excluded

from   the        lottery     a        supplemental      deficiency     notice.      The

supplemental deficiency notice will gave applicants that did not

receive the maximum number of points on any exhibit at least 10

days to (a) submit an amended application exhibit or (b) request

that the Department review any original application exhibit for

potential     scoring       errors       or   inconsistencies.        Following     this

deficiency process, the Department will award the 75 Conditional

Licenses among tied applicants pursuant to a lottery consistent

with the Department’s administrative rules. At the time of this

deficiency process, Plaintiff had not received their score from

the department.

             7.     The Plaintiff has called and emailed the Department

on numerous occasions in order to receive a score, but Plaintiff’s

emails have been ignored and phone calls have always resulted in a

promised     called    from       an    official    at   the   department      to   give

Plaintiff their score. However, Plaintiff has still not received

their score.

             8.     The Department's decision to go forward with a plan to

award more than a billion dollars in licenses to a group of 21

politically-connected insider companies and additional companies

that will join the lottery without awarding the Plaintiff a score

                                                                                       3
     Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 4 of 24 PageID #:4



is unconstitutional, and cannot be permitted.

            9. As such, there are serious, obvious and objectively

verifiable problems with way the Plaintiff’s application was not

scored and the fact that the Plaintiff was never given a score by

the Department. Accordingly, in conjunction with this Complaint,

Plaintiff herein seek injunctive relief for the reasons specified

below.

                           JURISDICTION AND VENUE


            10. This court has jurisdiction pursuant to 28 U.S.C. 1331

and 28 U.S.C. 1367, as Plaintiff brings a federal claim arising under

the United States Constitution as well as a state law claim so related

as to form part of the same case or controversy. Venue is proper in

this Court pursuant to 28 U.S.C. 1391, as the events giving rise to

these claims occurred in this district, some of the Plaintiff resides

in this district and the agency Defendant maintains its offices in

this district.

                                     PARTIES


            11. Plaintiff EDBQ, LLC, is a social equity applicant

majority owned and controlled by a veteran, who is a long-time

resident    of   a   disproportionately        impacted      area   of    Freeport,

Illinois.    The team includes African American ownership that runs

a   non-for-profit    Illinois     Company     that   sets    up    a    network   of
                                                                                    4
       Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 5 of 24 PageID #:5



therapists and providers to help veterans find physical treatment

through assisting veterans obtain medical marijuana licenses, as

well    as   mental    health     treatment.     This    team   also    has   female

ownership. Furthermore, this team also includes current processors

and cultivators of medical cannabis, community organizers, small

business owners and young professionals.

             12. Defendant Bret Bender is the Deputy Director of the

 Defendant Illinois Department of Financial & Professional Regulation

 (the “Department”). Mr. Bender is sued in his official capacity.

                                     BACKGROUND

             13. In 2014, the General Assembly passed a law to award

licenses to a limited number of companies to sell medical marijuana

in Illinois. Called the Compassionate Use of Medical Cannabis Act (the

"Act"), the law created for the first time in Illinois a system of

licensing dispensaries through which it                 would be    legal to       sell

marijuana to patients suffering from conditions that are alleviated

by marijuana. The Act places the Department in charge of the licenses.

             14. Unlike some states in which there are an unlimited

number of dispensary licenses, Illinois chose to strictly limit the

number of available licenses. That limitation has made these licenses

extremely valuable. Some recipients of these licenses have sold their

dispensaries for tens of millions of dollars.

             15. In 2019, the General Assembly amended the Act, creating
                                                                                      5
     Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 6 of 24 PageID #:6



rights to up to 60 new "Early Approval" secondary site dispensary

licenses. 410 ILCS 705/15-15. Because, as described above, the State

awarded 55 of the 60 available dispensary licenses in the original

round, there are likewise 55 businesses eligible for Early Approval

secondary site licenses.

           16. The Act as amended provides that the only people

eligible to win the 55 new Early Approval dispensary licenses are the

set of people who already own companies holding existing dispensary

licenses. As it turned out, the only companies with existing dispensary

licenses are majority-owned by Caucasian males. Zero companies with

existing licenses are majority-owned by women or by minorities.

           17. There was considerable public outcry over the decision

to award the next 55 dispensary licenses to the same people who already

owned the existing dispensaries, and one of the primary criticisms was

that this decision effectively shut of the cannabis industry many small

business owners and entrepreneurs in disadvantaged communities most

affected by the War on Drugs.

           18. To try to justify this unequal distribution of valuable

State resources, the amended Act further provides that minority-owned

and female-owned businesses, while ineligible to apply for any of the

55 Early Approval licenses, would nonetheless be eligible to apply for

a third round of dispensary licenses, consisting of 75 new licenses,

scheduled to be awarded before the end of 2021.

                                                                                 6
     Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 7 of 24 PageID #:7



           19. In 2019, the Department announced a process to award

these 75 Licenses. To compete for them, companies could apply and would

be graded on various measures, with up to 252 total points.

          20. The Department selected KPMG via a no-bid, $4.2M

contract to grade the applications.

         21. To facilitate participation in the nascent cannabis

industry by people disproportionately affected by the War on Drugs,

the State announced that 50 of the 250 possible points would be awarded

to applicants who qualify as Social Equity Applicants, meaning that

the company was majority-owned by person(s) who, for example, either

lived in certain zip codes designated as disproportionately affected,

 or who had prior cannabis arrests.

           22. The Defendant, as well as the State and its Governor,

promised that this round of new licenses was specifically designed

diversify the cannabis industry and open it to Social Equity Applicants

who had traditionally been excluded. Members of communities in need

of economic development were encouraged to apply. Many did, investing

considerable money, sometimes their entire life savings. Numerous

teams made up of true Social Equity Applicants spent a year or more

preparing applications for a chance to participate.

           23. The State announced a special fund of $20M fund help

Social Equity Applicants finance their dispensary businesses in the

event they won. Traditional rules that would have required applicants

                                                                                 7
    Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 8 of 24 PageID #:8



to own and control property during the application process (an

expensive proposition) were waived.

          24. To further level the playing field, according to the

FAQs published by the Department, many of the measures on which

applicants were evaluated were designated to be graded via binary

scoring, i.e., pass/fail: the applicant either got all of the points,

or did not. Among the measures that were designated pass/fail included

the applicant's experience in cannabis, its diversity status, social

equity and veteran status, and its community plan.

          25.    By making the scoring on these key measures binary, the

Department created a contest where applicants could not distinguish

their credentials on factors such as experience, diversity, and

community involvement. The implication of such a scoring system is that

many, if not most, applicants would receive maximum (tie) scores.

          26. More than 700 companies submitted a total of more than

4,000   applicants.    Many    of   those   700   companies,     including      the

Plaintiff, were majority-owned by true Social Equity Applicants who

live in economically disadvantaged areas.

          27. In August of 2020, the Department announced emergency

rules providing for what would happen if there was a tie for the highest

scoring applicants. All such applicants thus became eligible to

participate in the Lottery (hereafter, "Tied Applicants").

          28. For purposes of the Act, the State is divided into 17

                                                                                  8
Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 9 of 24 PageID #:9



Regions. For most of the State's Regions, the Department will

award one to three licensees via this Lottery process. The primary

exception was the Region covering the greater Chicagoland area,

for which 47 Lotteries will be held to award the 47 Licenses.

      29. On September 3, 2020, the Department published a list

of Tied Applicants, all of whom scored the maximum 252 points.

There were a grand total of only 21 companies, or less than 3% of

the total number that applied, and a number of them appear to

have overlapping        ownership.   At   this   date,   Plaintiff   was    not

furnished a score.

      30.    On   September 22, 2020, after           public    outcry,     the

Department published the Deficiency Process in order to give

applicants who did not receive the maximum number of points,

the    ability     to    correct     their    deficiencies,       while     the

Department still failed to furnish the Plaintiff with a score.

      31. Under the State’s present plan, each of those Tied

Applicants and applications who correct their deficiencies

and receive a perfect score who applied in a given Region will be

allowed to participate in the 75 Lottery drawings by which these

75 Licenses will be awarded by lot. However, Plaintiff has not

been awarded a score by Department and has been given not

opportunity to correct after being awarded a score.

      32. Unlike most graded competitions for cannabis licenses,

                                                                              9
Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 10 of 24 PageID #:10



 this one did not control for political influence or bias by

 scoring anonymously. The vast majority of states that conduct

 competitions to award cannabis licenses do so via a process that

 requires applicants to redact the names and affiliations of

 their principals from the graders for grading purposes.

       33.    Inexplicably,       this   competition      was    not      graded

 anonymously. The application and the FAQs were clear that the

 Exhibits that would allow KPMG to identify the principal

 officers     of    each     applicant were to include all personal

 identifying information. And unlike in other states where an

 anonymized email address was required              for contact purposes

 through     the   deficiency     process,    applicants     also      received

 deficiency notices to their personal email accounts directly

 from KPMG and used those same email addresses to login to the

 KPMG online portal to upload any exhibits for which they

 received a deficiency.

       34. Based on their corporate registrations, at least some

 of    the   21     Tied   Applicants    declared     eligible      for    these

 enormously       valuable licenses (collectively worth more than a

 billion dollars) are politically connected. These include, for

 example, separate groups owned by a former Superintendent of

 the   Chicago      Police    Department;    Illinois    gaming     operators,

 including the president of Lucky Lincoln Gaming, a slot machine
                                                                              10
Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 11 of 24 PageID #:11



 company, partnered on the application with a Senior analyst in

 Illinois government; the Executive Director of the Illinois

 cannabis     lobbying    group,    NORML;       the       owner    of        a    private

 equity/real estate fund; the owner and namesake of an iconic Gold

 Coast    restaurant/brand      teamed      up   with      several       politically-

 connected     individuals,      including       the       former    Director            of

 Operations for the Illinois House Republican Organization; a

 Democratic Committeeman who           is    also      a   lobbyist;          and      three

 separate groups associated with the law firm of Bob Morgan, the

 original Governor-appointed Director for the Illinois Medical

 Cannabis Program.

         35. According to his web bio, Morgan was one of the

 primary architects who created not only the Program itself, but

 the     original     “selection    process       for      licensed       dispensary

 facilities.” Hiring the law firm of a tied-in lobbyist is

 obviously not a crime, but it bears note that a minimum of one-

 seventh of the winners (3 of the 21) appear to have retained the

 firm of someone who not only had top-tier connections, but may

 well have had        additional insight into              the “secret-formula”

 maximum    scoring    process,    a   process      that      only       21       of   700+

 companies were somehow able to navigate successfully.

         36. Additionally, at least one Tied Applicant lists as a

 Manager a person identified on LinkedIn as a risk consultant
                                                                                          11
Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 12 of 24 PageID #:12



 for KMPG, the contractor that decided (not anonymously) which

 very few companies would participate in the Lottery.

        37. There appear to be at most one or two true, wholly-owned

 social equity companies. Even more curious, very few of the 21

 have any obvious connected to the cannabis industry, begging

 the question of what metric could have justified their selection

 from among the 700+

 others.

        38. To date the Department has released no score to the

 Plaintiff     and    has   not       provided   an   explanation    for      why

 Plaintiff was not issued a score. As a result, Plaintiff has

 not been given a chance to correct any deficiencies in their

 score pursuant to the deficiency process.

        39. Having established a procedure where the State is going

 to give away more than a billion dollars of valuable Licenses, it

 is unconstitutional to deny Plaintiff a score, any reason why

 they   were    not   awarded     a   score   and   any   timely   ability     to

 challenge why they were not selected to participate in this

 lottery. Due process requires a procedure made available in

 time to obtain a meaningful remedy by participating                   in     the

 Lottery process.

        40. Moreover, state law authorized a total of 75 Licenses;

 there is no statutory authorization to award more Licenses. If

                                                                               12
Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 13 of 24 PageID #:13



 the Plaintiff is not awarded a score and the Lottery proceeds

 and these Licenses are awarded, the winning applicants begin

 the    process of       building their dispensaries. The Department

 will likely argue that there is no ability to make whole (award

 a     new    License)     to     any   unsuccessful       applicants         who   can

 subsequently       prove        they   should     have    been        permitted    to

 participate in the Lottery, much less that they would have won

 a License by lot.

        41. Plaintiff should have been scored and qualified to be a

 Tied Applicant. Plaintiff is majority-owned by Social Equity

 Applicants, and Plaintiff is qualified to operate a dispensary

 business. Plaintiff submitted an application that should have

 received all of the available points.

        42. On September 3, 2020, the same day the Department

 announced the 21 Tied Applicants, the Defendant did not issue

 Plaintiff a score, and therefore Plaintiff would be unable to

 cure any defects and would be ineligible to participate in the

 Lottery. Plaintiff was never issued a score and therefore

 Plaintiff      was      never     issued     a   copy    of     the    Department’s

 determination notification, which was apparently identical for

 each    of    the 4,000+       unsuccessful      applicants.      The    Department

 provided      no   explanation,        no   information       about    not    issuing

 Plaintiff a score and no reason or even information about why

                                                                                     13
Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 14 of 24 PageID #:14



 they had not been deemed a Tied Applicant.

        43. The same day that other applicants were informed that

 they were not Tied Applicants eligible to participate in the

 Lottery, Plaintiff called, left voicemails and emailed the Department

 multiple times to inquire as to why we have not received a score and

 requested additional information. The information sought included

 Plaintiff’s scores and scorecards and any or all documents

 memorializing     the    reasons/rationale      why   Plaintiff     did      not

 receive a score and/or score enough points to become Tied

 Applicants, and any and all documents relating to the scores

 of those that did.

        44. The Department has not responded to a single email.

 Two agents of the Department have contacted the Plaintiff.

 However, the first Department agent contacted the Plaintiff

 over   a   week   after    a   first   voicemail      was   left   with      the

 Department and the first agent could not answer the question

 of why the Plaintiff had not received a score and stated that

 a second department agent would be contacting Plaintiff to

 furnish Plaintiff a score. Over a week after communications

 with the first Department agent, the second department agent

 contacted the Plaintiff and stated that agent did not know why

 the Plaintiff did not have a score and that a third department

 agent would be contacting Plaintiff. To date, no one else from
                                                                               14
Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 15 of 24 PageID #:15



 Department has contacted Plaintiff.

        45.   Furthermore,        the    Act   states       that   applicants       get

 opportunity to cure any deficiencies with their applications.

 Specifically,       410     ILCS     705/15-30(b)          states    as     follows

 (emphasis added):

        If the Department receives an application that fails to

 provide the required elements contained in this Section, the

 Department shall issue a deficiency notice to the applicant. The

 applicant shall have 10 calendar days from the date of the

 deficiency     notice      to   resubmit      the    incomplete      information.

 Applications that are still incomplete after this opportunity

 to cure will not be scored and will be disqualified.

        46. The dispensary application itself states (emphasis

 added):

               If the Division receives an application that is

  deficient     in   any     respect,      the       Division      will    issue     a

  deficiency notice via e-mail to the primary and alternate

  contacts identified on the application form. The applicant

  will have 10 calendar days from the date the deficiency notice

  is sent to submit the information requested. If the applicant

  does not provide all required information necessary to make

  its   application        complete     within   the     allotted         time,    the

  application     will      be   rejected      and    not    considered       for    a

                                                                                     15
   Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 16 of 24 PageID #:16



     license, and the application fee will not be returned.

          47. In practice, the Department correctly interpreted the

    Act to require it to provide applicants an opportunity to cure

    any shortcomings in the applications as submitted.

          48.    Plaintiff    received a      notice,    by     email   from     the

    Department during the grading period dated May 7, 2020, from

    FPR.AdultUseCannabis@illinois.gov            under    the    subject       line

    “Notice     of    Deficiency      in   Dispensary      Application.”          An

    illustrative example of this notice states in relevant part:

This e-mail serves as your notification that one or more deficiencies
have been identified in your application for a Conditional Adult Use
Dispensing Organization License. Please       carefully    read   the
instructions below and submit the information addressing the
identified deficiencies.
You have 10 calendar days beginning the day after the date this
e-mail was sent to submit the required information in the manner
described below. Submissions delivered to the Illinois Department
of Financial and Professional Regulations by any other means or after
this timeframe will not be accepted. In your submission, do not
include any supplemental information related to your application
other than that required to address the identified deficiencies. Such
supplemental information will not be considered in the review and
scoring process. Please note that deficiencies identified are not
comprehensive of all applicable statutes identified in the Cannabis
Regulation and Tax Act (410 ILCS 705/).
IMPORTANT: If you do not submit the required information in the
required manner within 10-calendar days, your entire application
will not be scored and will be disqualified. (410 ILCS 705/15-30(b)).
You will NOT receive a refund of your application fee.
Below, are the deficiencies in your application that have been
identified at this time. This may not be a complete list of all
deficiencies in your application, so please continue to monitor your
e-mail account for additional correspondence regarding other
deficiencies that may be identified in the future.
                                                                                  16
   Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 17 of 24 PageID #:17



Instructions for Submitting Information to Address Deficiencies:
1. Review the list below to learn which deficiencies apply to your
application.
2. Prepare responses in PDF format addressing each deficiency. A
separate PDF document should be created for each Exhibit in which
a deficiency has been identified. Unless the deficiency is that an
entire Exhibit is missing, only submit supplemental information and
materials that address the deficiency identified. For each corrected
Exhibit,    title     the    document     “Exhibit     [letter    of
exhibit]_[Organization      FEIN     Number     or      Organization
Name]_Deficiency_[Region ID(s) separated by underscores].”
File Naming Convention Example: Exhibit
N_81-3780373-Deficiency_1_4_10_17
****
3. Once you’ve assembled your PDF responses, you will access the
Secure File Transfer Protocol (SFTP) file as described in the
information below with the following username and password. For SFTP
related questions only, please contact the following email
address: us-advIDFPR@kpmg.comand a resource will get back to you
promptly. We recommend logging into the SFTP as soon as possible to
determine any access issues as extensions to submit your content
beyond the 10 calendar days will not be provided.
****
Listing of alphabetical deficiencies in your Application as provided
by Section 15-30(b) of the Cannabis Regulation and Tax Act:

BLS Region:    *** Northwest Illinois Nonmetropolitan

Exhibit F
The proposed business plan did not include the requirement for an
estimated volume of cannabis the applicant plans to store at the
dispensary.


  In your response please provide all relevant documents, combined
in one searchable PDF file, by exhibit to support your assertion(s)


          49.Plaintiff that received this and similar notice and

cured all of the problems within the ten calendar days. However, no

                                                                                 17
    Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 18 of 24 PageID #:18



score was ever issued by the department.

           50.The Department cannot deprive any applicant from a

score specified in statute, much less selectively enforce the rules

of this competition. Furthermore, the Department can not deprive the

Plaintiff of the ability to correct any deficiency pursuant to the

deficiency process.

           51.The way the process has been set up by the Department,

Plaintiff is being denied any answer to why they have not received a

score and any post announcement hearing to challenge the denial of

their eligibility to participate in the Lottery.

           52.    Absent    emergency    injunctive     relief,    by   the       time

Plaintiff has any opportunity for judicial review in this Court, they

will have no remedy. The State will argue that it is too late to afford

them a License, because the Plaintiff will not have been awarded a

score, not have had the time to review and correct if necessary any

deficiencies and the Lottery will have already occurred, and the 75

dispensaries will be under construction. The State will further argue

that there is no entitlement to damages because once the Lottery is

over, Plaintiff could never prove definitively that their lot would have

been drawn entitling them to a License.

           53. This process does not comport with due process. Where

the State is awarding enormously valuable Licenses to politically

connected insiders, there has to be at least some opportunity for

                                                                                    18
      Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 19 of 24 PageID #:19



meaningful judicial review. Because the process here was specifically

designed to avoid that opportunity, the Lottery should be enjoined

until the State provides Plaintiff (and all others who ask) a score and

the    opportunity to challenge the Department's decision and the

information with which to do so, as well as the ability to receive a

chance for a license should the Court deem that appropriate.

                                CAUSES OF ACTION

                           COUNT ONE – DUE PROCESS
                                42 U.S.C.1983

             54. Plaintiff realleges all allegations of this Complaint

as if fully set out herein.

             55. By all of the above, Defendants, and each of them, are

improperly denying Plaintiff the statutory rights in the application

process to which they are entitled.             Defendants     are   also    denying

Plaintiff the right to a score and the right to participate in the

lottery     despite    their     satisfaction of the objective criteria to

determine the participants. Defendants refuse to give any process to

challenge their actions. As a result, Plaintiff is being deprived of

property rights without due process of law and lack an effective

remedy.      Plaintiff    has    been   injured   as   a   direct    and    proximate

result.

             56. Plaintiff is entitled to a score and also entitled

to      sufficient      notice     of   the     Department’s      findings     of   a

deficiency(ies) and the basis therefore as well as an opportunity to
                                                                                    19
   Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 20 of 24 PageID #:20



respond with correction in accordance with the statutory procedures

and the procedures afforded other applicants.                Plaintiff   is      also

entitled to be notified of the basis, if any, underlying the Department’s

decision that they are not a Tied Applicant, and a fair hearing process

to challenge that basis. Moreover, these processes must be afforded at a

meaningful time when relief can still be effectively granted, i.e., while

Plaintiff still has the opportunity to participate in the Lottery or any

other award mechanism.

          57. To preserve Plaintiff’s ability to obtain a remedy and

this Court’s ability to afford one, the Court should order the

injunctive relief described below.


                 COUNT TWO – DENIAL OF ACCESS TO COURTS
                           42 U.S.C. 1983

          58. Plaintiff realleges all allegations of this Complaint

as if fully set out herein.

          59.    Defendants     are    refusing     to   afford     Plaintiff      a

procedure at the agency level to receive and score and challenge its

failure to afford them the deficiency notice and cure rights and its

decision denying them Tied Applicant status.

          60.   Although     Defendants    have    invited    all   non-eligible

applicants to file lawsuits to challenge the Department’s conduct and

decisions, Defendants intend to deprive the court of the ability to

provide relief for any violation. Specifically, Defendants intend to


                                                                                  20
   Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 21 of 24 PageID #:21



award the Licenses before any court can act.

             61. By all of the above, Defendants, and each of them, are

depriving    Plaintiff   of    access    to    court.   If      Plaintiff   proves   a

violation by the Department and entitlement to Tied Applicant status,

the Department will contend that no Licenses will remain to be awarded

such that this Court has no power to grant relief. Plaintiff has been

injured as a direct and proximate result.

             62. To remedy at least part of Plaintiff’s injuries, the

Court should issue the injunctive relief demanded below.

                COUNT THREE – DENIAL OF EQUAL PROTECTION
                             42 U.S.C. 1983

             63. Plaintiff realleges all allegations of this Complaint

as if fully set out herein.

             64. Plaintiff in      this action was treated differently

than   other   similarly      situated   applicants        in   that   those   other

applicants     were   given    a   score      and   then     provided   notice   of

deficiencies and an opportunity to respond to cure them, whereas

Plaintiff was not.

             65. Had Plaintiff been given the same notice and permitted

the same opportunity to cure the stated deficiencies, whatever the

Department is claiming them to be, Plaintiff would have qualified for

the Lottery.

             66. Plaintiff in this case is a member of a protected

                                                                                     21
   Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 22 of 24 PageID #:22



class, namely African American. The Department treated Plaintiff

differently than applicants of other races in that it awarded them a

score and thereafter afforded other applicants thorough notice of its

findings and an opportunity to address them, whereas it afforded

neither   to    Plaintiff.   This    disparate treatment       is    unjustified,

subject to strict scrutiny, and is the result of prohibited animus

to favor the other applicants. Plaintiff              in   this     case   is    also

victims of “class of one” equal protection violations in that there

is no rational basis for the disparate treatment.


                      COUNT FOUR – ADMINISTRATIVE REVIEW
                             42 U.S.C. 1983

          67. Plaintiff realleges all allegations of this Complaint

as if fully set out herein.

          68.    On    or   about   September    3,   2020,    The    Department

awarded almost if not all of the applicants a score and never

awarded the Plaintiff a score.

          69. The Department should have reached the conclusion that

Plaintiff met all requirements for the highest score and should have

been deemed a Tied Applicant as to each of the applications they

submitted.

          70. The Department is requested to file an answer to this

Complaint consisting of the entire record of the process and grading

resulting in the decision on Plaintiff’s application, including a
                                                                                   22
   Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 23 of 24 PageID #:23



score, and on the applications of those deemed Tied Applicants.

          71. Plaintiffs have exhausted all available remedies under

the Administrative Review Law and have no further plain, speedy,

adequate remedy under the law.

                            REQUEST FOR RELIEF

    WHEREFORE, Plaintiff respectfully requests this Honorable Court

declare that Defendants have exceeded their authority under color

of law and grant the injunctive relief sought herein, as well as

any other relief available in equity or at law, including but not

limited to the Licenses under consideration. The injunctive relief

sought includes but is not limited to a Court Order:

   A. Directing the Defendants to provide to                the   Plaintiff      a

     conditional adult use cannabis license application score, as

     none has been provided to the Plaintiff. In the event of a non-

     perfect score, Defendants shall be directed to provide a deficiency notice

     of the same quality and thoroughness afforded the other

     applicants      and    accept     and    grade    Plaintiff’s       revised

     Exhibits. And upon completing that review, if Plaintiff’s

     scores qualify for placement in the Lottery, Defendants should

     be further ordered to permit the Plaintiff participate.

   Or alternatively:

   B. Temporarily enjoin any future lotteries or license awards

until the Court can adjudicate the fairness and accuracy of the
                                                                                 23
   Case: 3:20-cv-50449 Document #: 1 Filed: 11/17/20 Page 24 of 24 PageID #:24



Department’s process and findings, including but not limited to

whether the process for        selecting the 21         Tied Applicants and

excluding Plaintiffs was inherently flawed, marred by conflict of

interest, erroneously executed, and/or violated the Plaintiff’s

rights.

     Or alternatively:

     C. Issue Plaintiff a conditional adult use cannabis license.


                                           Respectfully submitted,

                                           /s Robert M. Fagan
                                           Attorney for Plaintiff EDBQ, LLC


Law Offices of Robert M. Fagan, Ltd.
10 North Galena Ave., Suite 210
Freeport, IL 61032
(815) 233-5800
Fagan@prodigy.net




                                                                                 24
